DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wunsch (US 9,199,292) in view of Zhou (CN101792906).
Regarding claim 1, Wunsch teaches a method for manufacturing structural steel components with local reinforcement (see abstract “The invention relates to a method for manufacturing a steel profile…After bending, the weakened point (10) is reinforced by welding.”), the method comprising: 
selecting at least a zone (region 12) of the component to be reinforced (see col.1 lines 43-48, “forming a weakened point in the region of a planned bend in the workpiece”, wherein the region of the weakened point is selected to be reinforced.); 
providing a steel blank (workpiece 2; see fig.1) (see col.1 lines 43-48, “providing a workpiece, in particular a steel blank”); 
deforming the blank in a press tool to form a product (see col.1 lines 43-48, “bending the workpiece to produce a bend in the workpiece”); and wherein the blank (workpiece 2) comprises a groove (indentation 11) in the zone (region 12) to be reinforced (inner surface; see the annotation of fig.1) and an outer surface (outer surface; see the annotation of fig.1); 
locally heat the groove of the steel blank (see col.2, lines 19-21 “the invention is one in which the weakened point is reinforced after bending by welding, in particular by laser welding, and preferably by a laser hybrid welding technique. “)

    PNG
    media_image1.png
    504
    554
    media_image1.png
    Greyscale
 
Wunsch does not explicitly teaches depositing a reinforcement material on the inner surface of the groove; locally heating the reinforcement material and the groove of the steel blank or product to mix the melted reinforcement material with the melted portion of the steel blank or product.
However, Zhou teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising selecting at least a zone of a steel blank with a groove to be reinforced; depositing a reinforcement material on the inner surface of the groove; locally heating the reinforcement material and the groove of the steel blank or product to mix the melted reinforcement material with the melted portion of the steel blank or product. (See lines 66-89 of the translation “a) joining a co-filling groove or a filling pit on the surface of a workpiece … b) selecting a preset alloy material according to the performance requirements of the part … c) laser cladding the preset alloy materials: Preset the alloy powder to be fused in the filled groove or filling pit of the processed workpiece, place the workpiece on the worktable, and the worktable moves according to a predetermined procedure. At the beginning of the movement of the worktable, fill the groove or the workpiece with the laser. The alloy material in the filling pit is welded into a unit body.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of Wunsch with the step of depositing a reinforcement material on the inner surface of the groove and  locally heating the reinforcement material and the groove of the steel blank or product to mix the melted reinforcement material with the melted portion of the steel blank or product as taught by Zhou, in order to make the material with higher mechanical properties and heardness, and to form a wear-resistant layer to protect the workpiece, which greatly enhances the wear resistance of the workpiece (See lines 111-113 of the translation of Zhou)
Regarding claim 3, Wunsch teaches making the groove (indentation 11) in the blank (col.2, line 5 “the weakened point is formed by forming an indentation, in particular a notch, in the workpiece.”)

Regarding claim 4, Wunsch teaches the groove (indentation 11) is made in the blank in a first cold deformation process (See col.2, lines13-15 “an indentation forming the weakened point, is formed by milling, rolling, punching or stamping.” Wherein milling, rolling, punching or stamping are cold deformation process.)

Regarding claim 6, Wunsch teaches making the groove in the product (col.2, line 5 “the weakened point is formed by forming an indentation, in particular a notch, in the workpiece.”).

Regarding claim 9, Wunsch does not explicitly teaches the reinforcement material is deposited in the groove of the blank.
However, Zhou teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising selecting the reinforcement material is deposited in the groove of the blank. (See lines 66-89 of the translation “a) joining a co-filling groove or a filling pit on the surface of a workpiece … b) selecting a preset alloy material according to the performance requirements of the part … c) laser cladding the preset alloy materials: Preset the alloy powder to be fused in the filled groove or filling pit of the processed workpiece, place the workpiece on the worktable, and the worktable moves according to a predetermined procedure. At the beginning of the movement of the worktable, fill the groove or the workpiece with the laser. The alloy material in the filling pit is welded into a unit body.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of Wunsch with the step of depositing a reinforcement material on the inner surface of the groove and  locally heating the reinforcement material and the groove of the steel blank or product to mix the melted reinforcement material with the melted portion of the steel blank or product as taught by Zhou, in order to make the material with higher mechanical properties and heardness, and to form a wear-resistant layer to protect the workpiece, which greatly enhances the wear resistance of the workpiece (See lines 111-113 of the translation of Zhou)

Regarding claim 11, Wunsch does not explicitly teaches locally heating the groove is done indirectly with the heat of the reinforcement material.
However, Zhou teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising locally heating the groove is done indirectly with the heat of the reinforcement material. (See lines 83-86 of the translation “Preset the alloy powder to be fused in the filled groove or filling pit of the processed workpiece, place the workpiece on the worktable, and the worktable moves according to a predetermined procedure. At the beginning of the movement of the worktable, fill the groove or the workpiece with the laser.” Therefore the groove is heated by heating the alloy powder in the groove with laser.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of Wunsch with the locally heating the groove is done indirectly with the heat of the reinforcement material as taught by Zhou, in order to make the material with higher mechanical properties and heardness, and to form a wear-resistant layer to protect the workpiece, which greatly enhances the wear resistance of the workpiece (See lines 111-113 of the translation of Zhou)

Regarding claim 12, Wunsch does not explicitly teaches locally heating the groove is done directly by a laser beam.
However, Zhou teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising locally heating the groove is done directly by a laser beam. (See lines 83-86 of the translation “Preset the alloy powder to be fused in the filled groove or filling pit of the processed workpiece, place the workpiece on the worktable, and the worktable moves according to a predetermined procedure. At the beginning of the movement of the worktable, fill the groove or the workpiece with the laser.” Therefore the groove is heated by heating the alloy powder in the groove with laser.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of Wunsch with the locally heating the groove is done directly by a laser beam as taught by Zhou, in order  (See lines 111-113 of the translation of Zhou)

Regarding claim 13, Wunsch does not explicitly teaches the reinforcement material is a powder.
However, Zhou teaches the reinforcement material is a powder. (See lines 83-86 of the translation “Preset the alloy powder to be fused in the filled groove or filling pit of the processed workpiece, place the workpiece on the worktable, and the worktable moves according to a predetermined procedure. At the beginning of the movement of the worktable, fill the groove or the workpiece with the laser.” Therefore the groove is heated by heating the alloy powder in the groove with laser.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of Wunsch with the reinforcement material is a powder as taught by Zhou, in order to make the material with higher mechanical properties and heardness, and to form a wear-resistant layer to protect the workpiece, which greatly enhances the wear resistance of the workpiece (See lines 111-113 of the translation of Zhou)

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Wunsch and Zhou in view of Autoform (NPL: Hot Forming)
Regarding claim 2, the modification of Wunsch and Zhou does not explicitly teach deforming the blank comprises hot deforming and cooling the blank to form the product.
However, Autoform teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising deforming the blank comprises hot deforming and cooling the blank to form the product (See Hot Forming, the hot forming process for deforming a blank including heat process and cooling process to form the product.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of modification of Wunsch and Zhou, with using hot forming and cooling the blank to deform a blank as taught by Autoform, in order to make the product with higher strength, higher geometrical complexity and minimized springback effects can be produced in a much shorter amount of time (See the last paragraph of Autoform).

Regarding claim 7, the modification of Wunsch and Zhou does not explicitly teach the hot deforming comprises making the groove.
However, Autoform teaches the hot deforming comprises making the groove. See Hot Forming, the hot forming process for deforming a blank, and numerous car manufacturers use these processes to produce structural car body parts such as A- and B-pillars, tunnels, front and rear bumper beams, door sills, door beams, side-rails, roof rails and roof frames. Hence at least one of A- and B-pillars, tunnels, front and rear bumper beams, door sills, door beams, side-rails, roof rails includes a groove, such as tunnels and front and rear bumper beams. Therefore, the hot deforming comprise making a groove.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of modification of Wunsch and Zhou, with the hot deforming comprises making the groove as taught by Autoform, in order to make the product with higher strength, higher geometrical complexity and minimized springback effects can be produced in a much shorter amount of time (See the last paragraph of Autoform).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Wunsch and Zhou in view of Nelson (US 2015/0314363).
Regarding claim 5, the modification of Wunsch and Zhou does not explicitly teach making the groove before or during cutting the blank from a steel coil.
However, Nelson teaches in the same field of endeavor of a method for forming a vehicle body structure that includes an alloy base blank and a reinforcing alloy patch blank, comprising the groove (cavity 56) before or during cutting the blank from an alloy coil (spool 20) (see fig.1 and para.[0023] “a severing process can be carried out in order to produce discrete pre-welded blank assemblies 48 for use in the deforming step 18.” Hence both processes of forming the cavity 56 and severing the blank are in deforming step 18.)

    PNG
    media_image2.png
    339
    788
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of modification of Wunsch and Zhou, with making the groove before or during cutting the blank from a steel coil as taught by Nelson, in order to manufacturing operation that is practical, cost-effective, and able to consistently produce vehicle body structures with little variance (para.[0007] of Nelson).

Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Wunsch and Zhou in view of Galceran (WO 2017/103174).
Regarding claim 10, the modification of Wunsch and Zhou does not explicitly teach locally cooling the outer surface of the groove when the reinforcement material is being deposited.
However, Galceran teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising locally cooling the outer surface of the groove when the reinforcement material is being (see lines 14-16 of page 7 “providing cooling to areas on a second side of the structural component that is opposite to the first side. Such cooling may take place as the reinforcement material is being deposited or after the reinforcement material has been deposited in the selected reinforcement zone”)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of modification of Wunsch and Zhou, with locally cooling the outer surface of the workpiece when the reinforcement material is being deposited as taught by Galceran, in order to guarantees that the heated -affected areas also achieve a cooling rate that is high enough to substantially obtain a martensite microstructure or at least substantially reduces the formation of ferrite matrix microstructures in the final reinforced component. Also, the provision of cooling can reduce the heat affected areas in that the areas do not reach high temperatures which can negatively affect the microstructure. (See lines 19-24 of page 7 of Galceran).

Regarding claim 14, the modification of Wunsch and Zhou does not explicitly teach the reinforcement material is a filler wire.
However, Galceran teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising depositing a reinforcement material (See abstract “locally depositing a reinforcement material on the ablated reinforcement zone to create a local reinforcement on a first side of the structural component”), wherein the reinforcement material is a filler wire (see lines3-4 of page 6 “the reinforcement (metal filler) material may comprise a metal powder provided in a powder gas flow or a solid metal provided as a metal wire”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for manufacturing structural steel components with local reinforcement of modification of Wunsch and Zhou, with depositing a filler wire as reinforcement material as taught by Galceran, in order to make the reinforcement material mixes and dilutes better with the steel substrate of the reinforcement zone which results in uniform reinforcement in the reinforcement zone. The ribs or reinforcements created can provide stiffness in specific areas (points or zones needing reinforcement) of the component (See lines 6-9 of page 4 of Galceran).

Regarding claim 15, the modification of Wunsch and Zhou does not explicitly teach the reinforcement material is stainless steel.
However, Galceran teaches in the same field of endeavor of a method for manufacturing structural steel components with local reinforcement, comprising depositing a reinforcement material (See abstract “locally depositing a reinforcement material on the ablated reinforcement zone to create a local reinforcement on a first side of the structural component”), wherein the reinforcement material is stainless steel. (see lines 5-6 of page 6 “The reinforcement material, either in its powder or wire form, may be stainless steel”).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to add the method for (See lines 6-9 of page 4 of Galceran).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRIS Q LIU/Examiner, Art Unit 3761